Exhibit 10.23

EMPLOYMENT CONTRACT

THIS EMPLOYMENT CONTRACT made as of the 1st day of December, 2003 (the
“Effective Date”) between Shane Hammond (hereinafter referred to as “Employee”)
and TRX, Inc., a Georgia corporation (hereinafter referred to as the “Company”).

WITNESSETH:

WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company; and

WHEREAS, the parties intend to supersede all prior correspondence, letters, and
negotiations between them with the terms set forth herein;

NOW, THEREFORE, it is hereby agreed as follows:

 

  1. Employment of Employee. The Company hereby employs Employee for a period of
three (3) years commencing on the Effective Date of this Employment Contract
(the “Initial Term”). Employee agrees to such employment on the terms and
conditions herein set forth and agrees to devote his best efforts to his duties
under this Employment Contract and to perform such duties diligently and
efficiently and in accordance with the directions of the Company.

 

  2. Duties and Responsibilities. Employee shall be employed as Vice President,
Client Services for the Company, reporting directly to the Executive Vice
President, Sales & Client Services of the Company. As Vice President, Client
Services, Employee shall have responsibility for have day-to-day
responsibilities related to relationship with major customers of the Company,
including operational oversight, strategic planning, financial forecasting,
reconciliation and billing, sales expansion activities, contract negotiation and
compliance, in addition to any specific related duties and responsibilities as
may be assigned to him by the Executive Vice President, Client Services of the
Company.

 

  3. Compensation and Benefits.

 

  (a) Base Salary. Employee’s annual salary during the Term of this Employment
Contract shall be $150,000 (the “Base Salary”). The Base Salary shall be paid by
the Company monthly in arrears or in accordance with the Company’s regular
payroll practice.

 

Page 1 of 9



--------------------------------------------------------------------------------

  (b) Annual Discretionary Bonus. Upon completion of the calendar year, Employee
shall be eligible for an annual discretionary bonus in the target range of 0% to
40% of Base Salary. Employee’s supervisor shall determine the amount of
Employee’s annual discretionary bonus, if any, based on both the performance of
the Company and the performance of Employee; provided, however, that to receive
the bonus, Employee must be an “active employee in good standing” on the date
that the bonus is paid. For purposes of this Employment Contract, an “active
employee in good standing” shall mean that (i) Employee’s employment with the
Company has not been terminated for any reason; (ii) Employee is not on
probation of any kind from the Company; (iii) Employee has not given notice
under this Employment Contract pursuant to Section 6 hereof; and (iv) Employee
has not received written notice from the Company pursuant to Section 6 hereof.

 

  (c) Employee Benefits. The Company shall provide Employee medical coverage and
other employee benefits substantially similar to, and on the same basis as, the
coverage provided to employees of the Company.

 

  (d) Vacation. Employee shall be entitled to four (4) weeks of paid vacation
per calendar year; provided, however, that if this Employment Contract is not in
effect for any full calendar year, Employee shall have only a pro rata portion
of such paid vacation during that calendar year.

 

  (e) Automobile Allowance. Employee shall receive a monthly allowance of
$350.00 in cash to assist him in obtaining and maintaining an automobile for his
business use. Employee shall be responsible for any and all costs and
liabilities, including insurance, related to such automobile.

 

  (f) Long Term Incentive Compensation. Employee shall be eligible for a grant
of a stock option at the time of the Initial Public Offering of the Company;
provided, however, that such Initial Public Offering occurs during the Term of
this Agreement and Employee is an active employee in good standing (as defined
herein) at the time of the Initial Public Offering. Any stock options granted to
Employee shall be subject to the terms and conditions of the Company’s 2000
Stock Incentive Plan.

 

  4. Personnel Policies. Employee shall conduct himself at all times in a
business like and professional manner as appropriate for a person in his
position and shall represent the Company in all respects as complies with good
business and ethical practices. In addition, Employee shall be subject to and
abide by the policies and procedures of the Company applicable to personnel of
the Company, as adopted from time to time.

 

  5. Business Expenses. Employee shall be reimbursed monthly by the Company for
ordinary, necessary and reasonable expenses incurred by him in the performance
of his duties for the Company, provided that Employee shall first document said
business expenses in the manner generally required by the Company under its
policies and procedures, and in any event, the manner required to meet
applicable regulations of the Internal Revenue Service relating to the
deductibility of such expenses.

 

Page 2 of 9



--------------------------------------------------------------------------------

  6. Termination and Renewal.

 

  (a) Termination Due to Death or Discharge for Good Cause. This Employment
Contract shall terminate immediately upon the death of Employee or upon the
discharge of Employee for “Good Cause”. For the purposes of this Employment
Contract, “Good Cause” means any act of fraud or dishonesty (whether or not in
connection with the Company’s Business as hereinafter defined), competing with
the Business of the Company either directly or indirectly, the breach of any
provision of this Employment Contract by Employee, failure to comply with the
decisions of the Company, and willful failure to carryout duties pursuant to
this Agreement. In the event of termination under this subsection, any earned
but unpaid Base Salary and any other benefits provided herein shall be paid to
Employee up to the effective date of termination of this Employment Contract and
not thereafter.

 

  (b) Termination Due to Disability. This Employment Contract shall terminate
immediately upon written notice to Employee if Employee shall at any time be
unable to perform the essential functions of his job hereunder, by reason of a
physical or mental illness or condition, with or without reasonable
accommodation, for a continuous period of three (3) consecutive calendar months.
In the event of termination under this subsection, any earned but unpaid Base
Salary and any other benefits provided herein shall be paid to Employee up to
the effective date of termination of this Employment Contract and not
thereafter.

 

  (c) Termination by the Company Without Good Cause. The Company may terminate
this Employment Contract at any time without Good Cause. If the Company
terminates this Employment Contract without Good Cause, the Company shall either
give Employee six (6) months’ advance notice of such termination or pay to
Employee an amount equal to six (6) months’ of Base Salary, in addition to any
earned but unpaid Base Salary accrued through the date of termination.

 

  (d) Voluntary Termination by Employee. Employee may voluntarily terminate this
Employment Contract. If Employee terminates this Employment Contract, Employee
shall either give the Company six (6) months’ advance notice of such termination
or pay to the Company an amount equal to the then current one-year Base Salary.
The obligation of Employee to pay to the Company the sum specified in the
previous sentence in lieu of notice is intended to be liquidated damages, and
not a penalty, based upon the business losses and expenses that would be
experienced by the Company in the event Employee provides less than six months’
prior notice of his voluntary termination. This sum has been negotiated between
the parties and is believed to be a reasonable pre-estimate of the Company’s
actual damages in the event of a failure by the Employee to provide the required
notice. In the event Employee terminates this Employment Contract under this
subsection, any earned but unpaid Base Salary and any other benefits provided
herein shall be paid to Employee up to the effective date of termination of this
Employment Contract and not thereafter.

 

  (e)

Termination Upon Expiration of Term. If not otherwise terminated hereunder, the
Employment Contract shall terminate at the end of the Initial Term; however,
prior to

 

Page 3 of 9



--------------------------------------------------------------------------------

 

the expiration of the Initial Term, the Company shall have the option to renew
this Employment Contract for an additional two (2) year term (which additional
term, if elected, shall together with the Initial Term constitute the “Term” of
the Employment Contract). Should the Company decide to renew this Employment
Contract pursuant to this subsection, the Company shall notify Employee of such
decision in writing.

 

  7. Restrictive Covenants.

 

  (a) Covenants to Prior Employers. Upon execution of this Employment Contract,
Employee hereby represents that he is not a party to, subject to or otherwise
covered by any agreement or understanding (written or oral) with a prior
employer that would restrict or in any manner limit the performance of his
duties under this Employment Contract. Employee acknowledges that he has been
instructed by the Company not to reveal or use any trade secret information from
any former employer or reveal or use confidential information in violation of
any agreement with any former employer.

 

  (b)

Acknowledgment of Damage Resulting From Employee’s Competition with the Company.
Employee understands and acknowledges that the Company and its related entities
are engaged in the business of providing travel process outsourcing services and
products relating to the travel industry (the “Business”), and that because of
his position with the Company, he has or will obtain (i) intimate knowledge of
the Business and including, but not limited to, knowledge of “Confidential
Information” (as hereinafter defined), and (ii) knowledge of and relationships
with the customers and suppliers used in connection with the Business of the
Company and its related entities. Employee agrees and acknowledges that such
knowledge, access, and relationships are such that if Employee were to compete
with the Company or its related entities engaged in the Business, by engaging in
the Business within the Restricted Territory (as hereinafter defined) at any
time during the one (1) year period from the date of Employee’s termination of
employment with the Company, the Company or its related entities would suffer
harm, and the benefits that the parties bargained for under this Employment
Contract would be severely and irreparably damaged. Further, Employee
acknowledges and agrees that this Employment Contract, and the covenants not to
solicit or compete contained herein, were a fundamental element of the
transactions contemplated by this Employment Contract and that the transactions
contemplated therein would not have been consummated in the absence of this
Section 7. Employee agrees that the covenants contained in this Section 7 are
reasonable and necessary to protect the confidentiality of the Trade Secrets and
other “Confidential Information” concerning the Company acquired by Employee.
For purposes of this Employment Contract, “Trade Secret” shall be as defined by
applicable state law. The provisions of this section shall be interpreted so as
to protect those Trade Secrets and “Confidential Information,” and to secure for
the Company the exclusive benefits of the work performed on behalf of the
Company by Employee under this Employment Contract, and not to unreasonably
limit his ability to engage in employment and consulting activities in
noncompetitive areas which do not endanger the Company’s legitimate interests
expressed in this Employment Contract. Employee also understands and agrees that
the Company can reasonably amend the definition of the Business or the scope of
the Business at any time upon notice to Employee. For purposes of this

 

Page 4 of 9



--------------------------------------------------------------------------------

 

Employment Contract, the term “Restricted Territory” shall mean the territory
within a 75-mile radius of each the following locations: (i) the Company’s
office located at 6 West Druid Hills Drive, Atlanta, Georgia 30329 and (ii) the
Company’s office located at 7557 Ramble Road, Dallas, Texas 75231, and (iii) 200
Vesey St., New York, NY 10285, and 13810 SE Eastgate Way, Bellevue, WA 98005
which the parties acknowledge and agree is a reasonable and necessary geographic
limitation due to the nature of the Business and the services provided by
Employee.

 

  (c) Covenant Not to Compete with the Company. Employee agrees that, during the
term of his employment under this Employment Contract and for a period of two
(2) years following the termination of his employment under this Employment
Contract for whatever reason, with or without “Good Cause” or otherwise,
Employee shall not, directly or indirectly, expressly or tacitly, for himself or
on behalf of any entity anywhere within the Restricted Territory, (i) act as an
officer, manager, advisor, executive, controlling shareholder, or consultant to
any business in which his duties at or for such business include oversight of or
actual involvement in providing services which are competitive with the services
or products being provided or which are being produced or developed by the
Company or its related entities, or are under investigation by the Company or
its related entities at the termination of this Employment Contract,
(ii) recruit investors on behalf of an entity which engages in activities which
are competitive with the services or products being provided or which are being
produced or developed by the Company or its related entities, or are under
investigation by the Company or its related entities at the termination of this
Employment Contract, or (iii) become employed by such an entity in any capacity
which would require Employee to carry out, in whole or in part, the duties
Employee has performed for the Company or its related entities which are
competitive with the services or products being provided or which are being
produced or developed by the Company or its related entities, or are under
active investigation by the Company or its related entities at the termination
of this Employment Contract.

 

  (d) Nonsolicitation of Customers, During Employee’s employment with the
Company, Employee shall not, directly or indirectly, without the Company’s prior
written consent, contact or solicit any Customer (as hereinafter defined) for
business purposes unrelated to furthering the Business of the Company or its
related entities. For a period of two (2) years following termination of
Employee’s employment with the Company, Employee shall not, directly or
indirectly, (i) contact, solicit, divert or take away any Customer (as
hereinafter defined) for purposes of, or with respect to, selling a product or
service which competes with the Business, or (ii) take any affirmative action in
regard to establishing or continuing a relationship with a Customer for purposes
of, or which directly or indirectly results in, making a sale of a product or
service which competes with the Business. For purposes of this Employment
Contract, the term “Customer” shall mean and refer to any customer or actively
sought prospective customer of the Company or its related entities with which
Employee has had material contact during the last twelve (12) months preceding
the termination of Employee’s employment.

 

  (e)

Nonsolicitation of Employees. Employee shall not, at any time during his
employment and for two (2) years after the termination of his employment,
directly or indirectly,

 

Page 5 of 9



--------------------------------------------------------------------------------

 

solicit, hire, retain, employ, or endeavor to entice away from the Company or
its related entities any person who is or has been an employee of the Company or
its related entities during Employee’s employment.

 

  (f) Confidentiality. Employee hereby acknowledges and agrees that during the
Term of this Employment Contract, Employee will have access to Trade Secrets and
“Confidential Information” of the Company or its related entities. Employee
agrees that Employee shall not disclose or use, directly or indirectly, during
Employee’s employment or at any time thereafter, any Trade Secrets Employee
obtains during the course of Employee’s employment. Employee also recognizes
that the services performed by Employee hereunder are special, unique and
extraordinary and that, by reason of Employee’s employment with the Company,
Employee will receive, develop, or otherwise acquire “Confidential Information”
(as hereinafter defined). Except as required by the pursuit of Employee’s duties
with the Company or as it is authorized in writing by the Company, Employee
agrees that Employee shall not disclose or use, directly or Indirectly, any
Confidential Information related to the Business during Employee’s employment
and for a period of two (2) years following the termination of Employee’s
employment for whatever reason. The term “Confidential Information” shall mean
and include any information, data and knowhow relating to the Business of the
Company or its related entities that is disclosed to Employee by the Company or
known to Employee as a result of Employee’s relationship with the Company and
not generally within public domain (whether constituting a Trade Secret or not),
including without limitation, all administrative procedures, product development
and technical data, sales and/or marketing information, customer account
records, payment plans, training and operations material, memoranda and manuals,
personnel records, pricing information, and financial information concerning or
relating to the Business and/or Customers, employees and affairs of the Company
or its related entities.

 

  (g) Severability. In the event any or all of the covenants of this Section 7
are deemed to be overly broad, the parties hereto agree, that the covenants
shall be enforced to the extent that they are not overly broad.

 

  8. Products, Notes, Records and Software. All memoranda, notes, records and
other documents and computer software made or compiled by Employee or made
available to him during the term of this Employment Contract concerning the
Business of the Company or its related entities, including, without limitation,
all customer data, billing information, service data, and other technical
material of the Company or its related entities, shall be the Company’s property
and shall be delivered to the Company within two (2) days of the termination of
this Employment Contract.

 

  9. Ownership of Inventions.

 

  (a)

Disclosure to Company, Employee agrees to disclose promptly, in writing, to the
Company’s Board of Directors any patentable or unpatentable, copyrightable or
uncopyrightable, idea, invention, work of authorship (including, but not limited
to computer programs, software and documentation), formula, device, improvement,

 

Page 6 of 9



--------------------------------------------------------------------------------

 

method, process or discovery (each, an “Invention”) which relates to the
Company’s Business that Employee conceives, makes, develops, or works on, in
whole or in part, solely or jointly with others during the term of Employee’s
employment regardless of whether (i) such invention was conceived, made,
developed or worked on during Employee’s regular hours of employment or his time
away from work; (ii) the Invention was made at the suggestion of the Company; or
(iii) the Invention was reduced to drawing, written description, documentation,
models or other tangible form.

 

  (b) Made For Hire Status of the Inventions. It is expressly agreed that the
Inventions created by Employee hereunder shall be considered specially ordered
or commissioned “works made for hire”, as such term is defined under the United
States Copyright Act of 1976, as amended (the “Act”), and that such works and
the copyright interests therein and thereto shall belong solely and exclusively
to the Company and shall be considered the property of the Company for purposes
of this Employment Contract. To the extent that such works do not constitute
“works made for hire” under the Act, Employee, in consideration of $1.00 and
other good and valuable consideration, the receipt and adequacy of which hereby
are acknowledged, hereby irrevocably assigns to the Company, its successors and
assigns, without royalty or any other further consideration, (i) all rights,
title and interests in and to the copyrights of the Inventions and all renewals
and extensions of the copyrights that may be secured under existing or future
laws, and (ii) all other rights, title and interests he may have in the
Inventions. Accordingly, the Company will have the right to register, in the
office of the Registrar of Copyrights of the United States, the Inventions in
the Company’s name as the owner and author of such Inventions. Employee shall,
upon request by the Company and at the Company’s expense, promptly execute,
acknowledge or deliver any documents or instruments deemed reasonably necessary
by the Company to document, enforce, protect or otherwise perfect the Company’s
copyright and other interests in the Inventions.

 

  (c) Assignment to Company. Without limiting the generality or effect of any
other provision of this Employment Contract, Employee agrees to assign to the
Company without royalty or any other further consideration his entire right,
title and interest in and to any Invention Employee is required to disclose
hereunder.

 

  (d) Records. Employee agrees to make and maintain adequate and current written
records of all Inventions covered by this Employment Contract. These records
shall be and remain the property of the Company.

 

Page 7 of 9



--------------------------------------------------------------------------------

  (e) Patents and Proprietary Rights. Employee agrees to assist the Company in
obtaining, maintaining, and enforcing patents and other proprietary rights in
connection with any Invention covered by this Employment Contract for which the
Company has or obtains any right, title of interest. Employee further agrees
that his obligations under this subsection shall continue beyond the termination
of the Term of this Employment Contract, but if Employee is called upon to
render such assistance after the termination of the Term of this Employment
Contract, Employee shall be entitled to a fair and reasonable rate of
compensation for such assistance. Employee, in addition, shall be entitled to
reimbursement of any out-of-pocket expenses incurred at the request of the
Company relating to such assistance.

 

  (f) Other Assignments or Contracts. Employee represents that there are no
other contracts to assign inventions that are new in existence between Employee
and any former employer or other person or entity. Employee further represents
that he is neither participating in nor has any other employment or undertaking
that might restrict or impair his performance of this Employment Contract.

 

  10. Applicable Law. This Employment Contract is being executed in the State of
Georgia and shall be construed and enforced in accordance with the laws of said
jurisdiction.

 

  11. Waiver of Breach. The waiver by the Company of a breach of any provision
of this Employment Contract by Employee shall not operate or be construed as a
waiver of any subsequent breach by Employee.

 

  12. Successors and Assigns. This Employment Contract shall inure to the
benefit of the Company, its subsidiaries and affiliates, and their respective
successors and assigns. This Employment Contract and benefits hereunder are
personal to Employee and may not be assigned or transferred by Employee. This
Agreement may be freely assigned by the Company to a purchaser of all or
substantially all of the assets of the Company, a subsidiary of the Company, or
a division of the Company or a subsidiary of the Company, as long as the
purchaser/assignee expressly agrees in writing to assume the obligations of the
Company under this Agreement.

 

  13. Entire Agreement. This instrument contains the entire agreement of the
parties and supersedes all prior agreements regarding Employee’s employment by
the Company, including, but not limited to, oral discussions, letter agreements,
or any other document concerning the possibility of employment with the Company.
This Employment Contract may not be changed orally but only by an agreement in
writing signed by the party against whom enforcement of any waiver, changes,
modification, extension, or discharge is sought.

 

  14.

Invalidity of any Provision. It is the intention of the parties hereto that the
provisions of this Employment Contract shall be enforced to the fullest extent
permissible under the laws and public policies of each state and jurisdiction in
which such enforcement is sought, but that the unenforceability (or the
modification to conform with such laws or public policies) of any provision
hereof shall not render unenforceable or impair

 

Page 8 of 9



--------------------------------------------------------------------------------

 

the remainder of this Employment Contract which shall be deemed amended to
delete or modify, as necessary, the invalid or unenforceable provisions. The
parties further agree to alter the balance of the Employment Contract in order
to render the same valid and enforceable.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Contract
under seal as of the date first above shown.

 

“EMPLOYEE” /s/ Shane Hammond Shane Hammond

 

“COMPANY” TRX, Inc. By:   /s/ Timothy J. Severt   Timothy J. Severt Title:  
EVP, Administration

 

Page 9 of 9